                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION



MERLIN KAUFFMAN,

               Plaintiff,

vs.                                                         Case No. 3:20-cv-17-J-34JBT

TRANS HIGH CORPORATION,
and HIGH TIMES HOLDING
CORPORATION,

               Defendants.

_________________________________________/

                                             ORDER

       THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

jurisdiction and therefore have an obligation to inquire into their subject matter jurisdiction.

See Kirkland v. Midland Mortgage Co., 243 F.3d 1277, 1279-1280 (11th Cir. 2001); see

also Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). This obligation exists

regardless of whether the parties have challenged the existence of subject matter

jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999)

(“[I]t is well settled that a federal court is obligated to inquire into subject matter jurisdiction

sua sponte whenever it may be lacking”). “In a given case, a federal district court must

have at least one of three types of subject matter jurisdiction: (1) jurisdiction under a

specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331; or

(3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading, Corp.,

128 F.3d 1466, 1469 (11th Cir. 1997).


                                                 1
        On January 8, 2020, Plaintiff filed a Complaint (Doc. 1) asserting that the Court has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 because “the

parties are citizens of different states and the amount in controversy exceeds $75,000.”

See Complaint ¶ 2. According to the Complaint, Plaintiff Merlin Kauffman “currently resides

in Puerto Rico.” Id. ¶ 4. In addition, Plaintiff alleges “[u]pon information and belief,” that

Defendant Trans High Corporation is a New York company with a principal place of

business in New York, and Defendant High Times Holding Corporation is a Delaware

company with a principal place of business in California. Id. ¶¶ 5-6. Upon review of these

allegations, the Court is unable to determine whether it has diversity jurisdiction over this

action because Plaintiff has inadequately pled the citizenship of the parties to this case.1

        For a court to have diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), “all

plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412. To

establish diversity over a natural person, a complaint must include allegations of the

person’s citizenship, not where he or she resides. See Taylor v. Appleton, 30 F.3d 1365,

1367 (11th Cir. 1994). A natural person’s citizenship is determined by his or her “domicile,”

or “the place of his true, fixed, and permanent home and principal establishment . . . to



1
  The failure to adequately allege diversity jurisdiction in this case is certainly not unique. See Wilkins v.
Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug. 1, 2017) (“Diversity
jurisdiction appears to create the biggest pleading challenge for the Bar.”). But, as aptly stated in Wilkins,
the all-to-common “failure to demonstrate even a passing familiarity with the jurisdictional requirements of
the federal courts results in a waste of judicial resources that cannot continue.” Id. Indeed,

        [t]he U.S. District Court for the Middle District of Florida is one of the busiest district courts
        in the country and its limited resources are precious. Time spent screening cases for
        jurisdictional defects, issuing orders directing repair of deficiencies, then rescreening the
        amended filings and responses to show cause orders is time that could and should be
        devoted to the substantive work of the Court.

Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly encouraged to
review the applicable authority on federal subject matter jurisdiction. See id. at *1-2 (bulleting several “hints”
on how to allege federal diversity jurisdiction properly).

                                                        2
which he has the intention of returning whenever he is absent therefrom.” McCormick v.

Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002) (quotation and citation omitted).

“Citizenship, not residence, is the key fact that must be alleged in the complaint to establish

diversity for a natural person.” Taylor, 30 F.3d at 1367 (emphasis supplied); see also Miss.

Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘[d]omicile’ is not necessarily

synonymous with ‘residence’”).

       In addition, “[t]he federal diversity jurisdiction statute provides that ‘a corporation

shall be deemed to be a citizen of any State by which it has been incorporated and of the

State where it has its principal place of business.’” Hertz Corp. v. Friend, 559 U.S. 77, 80

(2010) (quoting 28 U.S.C. § 1332(c)(1)) (emphasis removed). Although Plaintiff appears

to allege this information as to each Defendant, Plaintiff does so only “[u]pon information

and belief.” See Complaint ¶¶ 5-6. Allegations premised only on “information and belief,”

are plainly insufficient to establish the citizenship of Defendants as necessary to invoke

this Court’s subject matter jurisdiction. See, e.g., Payne v. Ivy, No. 6:18-cv-3-Orl-18KRS,

2018 WL 1155987, at *1 (M.D. Fla. Jan. 22, 2018) (“Allegations made ‘upon information

and belief’ are not sufficient to support jurisdictional allegations, however.”); Matos-Cruz v.

JetBlue Airways Corp., No. 6:17-cv-380-Orl-37TBS, 2017 WL 3268956, at *2 (M.D. Fla.

Aug. 1, 2017) (“Courts have held that allegations concerning a party’s citizenship based

only ‘on information and belief’ are insufficient.”); Principle Solutions LLC v. Feed.ing BV,

No. 13-C-223, 2013 WL 2458630, at *2 (E.D. Wis. June 5, 2013).

       In accordance with this authority, further clarification is required from Plaintiff to

establish the Court’s subject matter jurisdiction over this action. First, Plaintiff must specify

his citizenship, rather than merely his residence. In addition, Plaintiff must affirmatively



                                               3
allege the citizenship of Defendants based on personal knowledge of, not mere information

and belief about, their states of incorporation and principal places of business. See Wilkins

v. Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug. 1,

2017). Without these additional clarifications, the allegations presently before the Court

are insufficient to invoke the Court’s subject matter jurisdiction over this action.2

Accordingly, it is

          ORDERED:

          Plaintiff shall have up to and including January 27, 2020, to provide the Court with

sufficient information so that it can determine whether it has diversity jurisdiction over this

action.

          DONE AND ORDERED at Jacksonville, Florida on January 13, 2020.




2
  Indeed, carefully ascertaining the citizenship of the parties and whether the Court has subject matter
jurisdiction over this action is more than just an academic exercise, as is evident from two Eleventh Circuit
cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1316-1317
(11th Cir. Mar. 2, 2017) (vacating summary judgment order after three years of litigation where court
determined on appeal that the pleadings below had not sufficiently alleged the citizenship of a defendant
limited liability company, and upon further inquiry, found that the defendant limited liability company had a
non-diverse member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
(11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where summary judgment
was reversed on appeal after the appellate court discovered that the pleadings did not sufficiently allege the
citizenship of the plaintiff LLC, leading to the realization that there was no diversity jurisdiction) (“While the
requirements of diversity jurisdiction in this scenario are complicated, they are the law. No party in this case
acted with bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct and to serve
as a warning to future diversity jurisdiction litigants. In the end, when the parties do not do their part, the
burden falls on the courts to make sure parties satisfy the requirements of diversity jurisdiction. We must be
vigilant in forcing parties to meet the unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                        4
lc11
Copies to:

Counsel of Record
Pro Se Parties




                    5
